DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2021 has been entered.


REASON FOR ALLOWANCE
The following is a statement of reasons for the indication of allowable subject matter:  Regarding independent claim(s) 1, 9, and 16, the closet prior art does not specifically teach or reasonably suggest capturing IR light reflected off of an anatomical object with a first IR camera coupled to a second surgical instrument and a second IR camera coupled to a third surgical instrument, the second and third surgical instruments separate from the first surgical instrument such that the first and second IR cameras are positioned in 3D spaced relationship with each other and the scanner projecting the IR light; wherein the plurality of IR light images is generated at a default zoom mode; determining a parallax of each IR camera with respect to the scanner, wherein the parallax is a distance and angle between each IR camera with respect to the scanner; aligning an optical light image captured by an optical light camera with the integrated IR image data by adjusting pixels to account for the parallax between the optical light camera and the first and second IR cameras; Dependent claims 2-7, 10-15, and 17-20 are allowed for the reasons concerning the independent claims 1, 9, and 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATTIE I. YOUNG whose telephone number is (571) 270-1049 and fax phone number is (571) 270-2049.  The examiner can normally be reached on MON – THU 7:30AM TO 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/PATRICIA I YOUNG/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        01/25/2022